          Case 1:19-cr-00830-AT Document 38 Filed 09/02/20 Page 1 of 1

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                          DOC #: _________________
                                                                  DATE FILED: 9/2/2020
              -against-
                                                                         19 Cr. 830 (AT)
TOVA NOEL and MICHAEL THOMAS,
                                                                               ORDER
                          Defendants.
ANALISA TORRES, District Judge:

        The status conference scheduled for September 9, 2020, is ADJOURNED to September
10, 2020, at 1:00 p.m. It is ORDERED that the conference will be conducted remotely, using
the Court’s videoconferencing software. See In re Coronavirus/Covid-19 Pandemic, 20 Misc.
176, ECF No. 2 (S.D.N.Y. Jun. 24, 2020) (“[C]onditions make it necessary for the judges in this
District to continue to conduct proceedings remotely, by videoconference or teleconference.”).
Chambers will provide the parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendants, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling (888) 398-
2342 or (215) 861-0674 and entering access code 5598827. All of those accessing the
conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

       The Clerk of Court is directed to terminate the motion at ECF No. 37.

       SO ORDERED.

Dated: September 2, 2020
       New York, New York
